        Case 2:19-cv-01952-JDP Document 6 Filed 09/17/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLLEEN YOUNG,                                     No. 2:19-cv-1952-EFB
12                       Plaintiff,
13            v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          On October 18, 2019, the court ordered plaintiff to submit documents for service of

19   process to the United States Marshal within 14 days, and to file a statement with the court that

20   said documents had been submitted. ECF No. 5. To date, plaintiff has not complied with the

21   court’s order.

22          Accordingly, it is hereby ORDERED that, within 14 days of the date of this order,

23   plaintiff shall comply with the court’s October 18th, order. Plaintiff is warned that failure to

24   comply with this order will result in the dismissal of this case.

25   DATED: September 17, 2020.

26

27

28
